DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Amendment filed on 10/19/2021.
Claims 1-3, 5, and 7-22 are pending. Claim 1, and 8-9 are independent. Claim 6 was previously canceled. Claim 4 is newly canceled. Claims 10-22 are newly added.
The previous rejection of claims 1-3, and 5, and 7-9 under 35 USC § 103 have been withdrawn in view of the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 5, and 7-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sommerer et al. (US2004/0205514) in view of Pfeiffer (US2008/0154889).

In regards to claim 1, Sommerer et al. substantially discloses an information processing apparatus comprising: 
a storage that stores a web page whose location on an internet is preliminarily specified in a predetermined description format (Sommerer et al. para[0086]); and 
a processor (Sommerer et al. para[0088]) configured to: 
Sommerer et al. fig. 1-2 para[0027]-[0028], provides a first webpage (102), that displays a first content (106) associated with a first link (104), content can comprise moving images (animations)); 
provide, on the first web page, a second content associated with a second link that is a second hyperlink to the second content displayed in a second web page (Sommerer et al. fig. 3 para[0030], displays second content (additional pages in navigation map 302); and 
provide the first web page that displays the first link and the first content differing from each other in display shape (Sommerer et al. fig. 1 para[0028], displays first content 106 and first link 104 in different display shapes), 
wherein the first content is arranged above the second content in the first web page (Sommerer et al. fig. 3 para[0030], first content 304 is displayed above second content in window 302).
Sommerer et al. does not explicitly disclose the first content comprising a plurality of moving images that are consecutively playable on the first web page
However Pfeiffer substantially discloses the first content comprising a plurality of moving images that are consecutively playable on the first web page (Pfeiffer para[0175], consecutively plays sequence of video).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the web page preview method of Sommerer et al. with the video preview method of Pfeiffer in order to present large volumes of video information (Pfeiffer para[0010]).

In regards to claim 2, Sommerer et al. as modified by Pfeiffer substantially discloses the information processing apparatus according to claim 1, wherein the processor is further Sommerer et al. para[0026]).  

In regards to claim 3, Sommerer et al. as modified by Pfeiffer substantially discloses the information processing apparatus according to claim 1, wherein the processor is further configured to provide the first web page that displays, as the first content, a content having a predetermined play time (Pfeiffer para[0057]).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the web page preview method of Sommerer et al. with the video preview method of Pfeiffer in order to present large volumes of video information (Pfeiffer para[0010]).

In regards to claim 5, Sommerer et al. as modified by Pfeiffer substantially discloses the information processing apparatus according to claim 1, wherein the processor is further configured to provide the first web page that displays the first link at a predetermined display position (Sommerer et al. fig. 1 para[0026]).  

In regards to claim 7, Sommerer et al. as modified by Pfeiffer substantially discloses the information processing apparatus according to claim 1, wherein the processor is further configured to provide the first web page that displays the first link in preference to the second link (Sommerer et al. fig. 1 para[0026]). 

Claim 8 recites substantially similar limitations to claim 1. Thus claim 8 is rejected along the same rationale as claim 1.



In regards to claim 10, Sommerer et al. as modified by Pfeiffer substantially discloses the information processing apparatus according to claim 1, wherein the processor is further configured to display a floating window as the first content (Sommerer et al fig. 2 para[0028]).  

In regards to claim 11, Sommerer et al. as modified by Pfeiffer substantially discloses the information processing apparatus according to claim 10, wherein the floating window is a web browser displayed at the first link (Sommerer et al fig. 2 para[0028]).  

In regards to claim 12, Sommerer et al. as modified by Pfeiffer substantially discloses the information processing apparatus according to claim 10, wherein the floating window comprises a moving image playing interface for displaying a moving image content, a switch interface for switching the moving image content to another moving image content, and a close interface for closing the floating window (Sommerer et al fig. 2 para[0028]).  

In regards to claim 13, Sommerer et al. as modified by Pfeiffer substantially discloses the information processing apparatus according to claim 10, wherein a display position of the second content is not changed in the first web page when the floating window is displayed as the first content (Sommerer et al. para[0030]).  

In regards to claim 14, Sommerer et al. as modified by Pfeiffer substantially discloses the information processing apparatus according to claim 12, wherein the moving image playing interface, the switch interface, and the close interface of the floating window are capable of being executed by a user on the first web page (Sommerer et al. fig. 2 para[0028]).  

In regards to claim 15, Sommerer et al. as modified by Pfeiffer substantially discloses the information processing apparatus according to claim 12, wherein the floating window further comprises a first interface for sharing the floating window in a Social Network Service (SNS) and a second interface for navigating to a website of a service provided in the floating window (Pfeiffer para[0170]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the web page preview method of Sommerer et al. with the video preview method of Pfeiffer in order to present large volumes of video information (Pfeiffer para[0010]).

In regards to claim 16, Sommerer et al. as modified by Pfeiffer substantially discloses the information processing apparatus according to claim 1, wherein the plurality of moving images of the first content are disposed adjacent to each other on the first web page (Pfeiffer fig.6 para[0173]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the web page preview method of Sommerer et al. with the video preview method of Pfeiffer in order to present large volumes of video information (Pfeiffer para[0010]).

In regards to claim 17, Sommerer et al. as modified by Pfeiffer substantially discloses the information processing apparatus according to claim 1, wherein a size of the first content is larger than a size of the second content on the first web page (Sommerer et al. fig. 3 para[0030]).  

Sommerer et al. para[0026]).  

In regards to claim 19, Sommerer et al. as modified by Pfeiffer substantially discloses the information processing apparatus according to claim 18, wherein the processor is further configured to display a floating window as the first content, and wherein the floating window is a window displayed on a front page of the link source page (Sommerer et al. para[0030]).  

In regards to claim 20, Sommerer et al. as modified by Pfeiffer substantially discloses the information processing apparatus according to claim 19, wherein the floating window is displayed such that display positions of elements in the link source page are not changed (Sommerer et al. para[0030]).  

In regards to claim 21, Sommerer et al. as modified by Pfeiffer substantially discloses the information processing apparatus according to claim 1, wherein an order of consecutively playing the plurality of moving images of the first content is set in Hypertext Markup Language (HTML) writing (Pfeiffer para[0076]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the web page preview method of Sommerer et al. with the video preview method of Pfeiffer in order to present large volumes of video information (Pfeiffer para[0010]).

Pfeiffer para[0080]).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the web page preview method of Sommerer et al. with the video preview method of Pfeiffer in order to present large volumes of video information (Pfeiffer para[0010]).

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5, and 7-9 have been considered but are moot because the arguments do not apply the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.H/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178